 1   WO
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Scott T Matthewson,                            No. CV-18-03108-PHX-JAT
10                    Plaintiff,                        ORDER
11       v.
12       Commissioner         of   Social   Security
         Administration,
13
                      Defendant.
14
15            Pending before the Court is Plaintiff Scott Matthewson’s (“Plaintiff”) appeal from
16   the Social Security Commissioner’s (the “Commissioner”) denial of his application for a

17   period of disability and disability insurance benefits under Title II of the Social Security
18   Act, 42 U.S.C. § 401 et seq. (Doc. 1). This matter has been fully briefed by the parties.1

19   The Court now rules on Plaintiff’s appeal.

20   I.       BACKGROUND
21            The parties are familiar with the background information in this case, and it is
22   summarized in the Administrative Law Judge’s (“ALJ”) decision. (See Doc. 8-3 at 19–31).

23   Accordingly, the Court will reference the background only as necessary to the analysis

24   below.

25   II.      LEGAL STANDARD

26            The ALJ’s decision to deny disability benefits may be overturned “only when the
27   ALJ’s findings are based on legal error or not supported by substantial evidence in the
28
     1
         (See Docs. 9, 11).
 1   record.” Benton ex rel. Benton v. Barnhart, 331 F.3d 1030, 1035 (9th Cir. 2003).
 2   “‘Substantial evidence’ means more than a mere scintilla, but less than a preponderance,
 3   i.e., such relevant evidence as a reasonable mind might accept as adequate to support a
 4   conclusion.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citing Young
 5   v. Sullivan, 911 F.2d 180, 183 (9th Cir. 1990)).
 6          “The inquiry here is whether the record, read as a whole, yields such evidence as
 7   would allow a reasonable mind to accept the conclusions reached by the ALJ.” Gallant v.
 8   Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (citations omitted). “Where evidence is
 9   susceptible of more than one rational interpretation, it is the ALJ’s conclusion which must
10   be upheld; and in reaching his findings, the ALJ is entitled to draw inferences logically
11   flowing from the evidence.” Gallant, 753 F.2d at 1453 (citations omitted); see Batson v.
12   Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). This is because “[t]he
13   trier of fact and not the reviewing court must resolve conflicts in the evidence, and if the
14   evidence can support either outcome, the court may not substitute its judgment for that of
15   the ALJ.” Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992); see Benton, 331 F.3d
16   at 1035 (“If the evidence can support either outcome, the Commissioner’s decision must
17   be upheld.”).
18          The ALJ is responsible for resolving conflicts in medical testimony, determining
19   credibility, and resolving ambiguities. See Andrews v. Shalala, 53 F.3d 1035, 1039 (9th
20   Cir. 1995). Thus, if on the whole record before the Court, substantial evidence supports the
21   ALJ’s decision, the Court must affirm it. See Hammock v. Bowen, 879 F.2d 498, 501 (9th
22   Cir. 1989); see also 42 U.S.C. § 405(g). On the other hand, the Court “may not affirm
23   simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495 F.3d
24   625, 630 (9th Cir. 2007) (internal quotations and citations omitted).
25          Notably, the Court is not charged with reviewing the evidence and making its own
26   judgment as to whether Plaintiff is or is not disabled. Rather, it is a “fundamental rule of
27   administrative law” that a reviewing court, in dealing with a judgement which an
28   administrative agency alone is authorized to make, may only make its decision based upon


                                                -2-
 1   evidence discussed by the agency. Sec. & Exch. Comm’n v. Chenery Corp., 332 U.S. 194,
 2   196 (1947). Thus, the Court’s inquiry is constrained to the reasons asserted by the ALJ and
 3   the evidence relied upon in support of those reasons. See Connett v. Barnhart, 340 F.3d
 4   871, 874 (9th Cir. 2003).
 5          Similarly, when challenging an ALJ’s decision, “issues which are not specifically
 6   and distinctly argued and raised in a party’s opening brief are waived.” Arpin v. Santa
 7   Clara Valley Trans. Agency, 261 F.3d 912, 919 (9th Cir. 2001) (citing Barnett v. U.S. Air,
 8   Inc., 228 F.3d 1105, 1110 n. 1 (9th Cir. 2000) (en banc), vacated and remanded on other
 9   grounds, 535 U.S. 391 (2002)); see also Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d
10   1219, 1226 n. 7 (9th Cir. 2009) (applying the principle to Social Security appeals).
11   Accordingly, the Court “will not manufacture arguments for an appellant.” Arpin, 261 F.3d
12   at 919 (citation omitted).
13          A.     Definition of a Disability
14          A claimant can qualify for Social Security disability benefits only if he can show
15   that, among other things, he is disabled. 42 U.S.C. § 423(a)(1)(E). A disability is defined
16   as an “inability to engage in any substantial gainful activity by reason of any medically
17   determinable physical or mental impairment which can be expected to result in death or
18   which has lasted or can be expected to last for a continuous period of not less than 12
19   months.” Id. § 423(d)(1)(A). A person is disabled only if his “physical or mental
20   impairment or impairments are of such severity that he is not only unable to do his previous
21   work but cannot, considering his age, education, and work experience, engage in any other
22   kind of substantial gainful work which exists in the national economy.” Id. § 423(d)(2)(A).
23          B.     The Five-Step Evaluation Process
24          The Social Security regulations set forth a five-step sequential process for
25   evaluating disability claims. 20 C.F.R. § 404.1520(a)(4); see also Reddick v. Chater, 157
26   F.3d 715, 721 (9th Cir. 1998). A finding of “not disabled” at any step in the sequential
27   process will end the inquiry. 20 C.F.R. § 404.1520(a)(4). The claimant bears the burden of
28   proof at the first four steps, but the burden shifts to the Commissioner at the final step.


                                                -3-
 1   Reddick, 157 F.3d at 721. The five steps are as follows:
 2          First, the ALJ determines whether the claimant is engaged in “substantial gainful
 3   activity.” 20 C.F.R. § 404.1520(a)(4)(i). If so, the claimant is not disabled. Id.
 4          At the second step, the ALJ considers whether the claimant has a “severe medically
 5   determinable physical or mental impairment.” Id. § 404.1520(a)(4)(ii). If the claimant does
 6   not have a severe impairment, then the claimant is not disabled. Id. § 404.1520(c). A
 7   “severe impairment” is one that “significantly limits [the claimant’s] physical or mental
 8   ability to do basic work activities.” Id. Basic work activities are the “abilities and aptitudes
 9   to do most jobs,” such as lifting, carrying, reaching, understanding, carrying out and
10   remembering simple instructions, responding appropriately to co-workers, and dealing
11   with changes in routine.” Id. § 404.1521(b). Additionally, unless the claimant’s impairment
12   is expected to result in death, “it must have lasted or must be expected to last for a
13   continuous period of at least 12 months” for the claimant to be found disabled.
14   Id. § 404.1509.
15          Third, having found a severe impairment, the ALJ then considers the severity of the
16   claimant’s impairment. Id. § 404.1520(a)(4)(iii). This requires the ALJ to determine if the
17   claimant’s impairment “meets or equals” one of the impairments listed in the regulations.
18   Id. If so, then the ALJ will find that the claimant is disabled. Id. If the claimant’s
19   impairment does not meet or equal a listed impairment, then the ALJ will assess the
20   claimant’s “residual functional capacity based on all the relevant medical and other
21   evidence in [the claimant’s] case record.” Id. § 404.1520(e). In assessing the claimant’s
22   “residual functional capacity” (“RFC”), the ALJ will consider the claimant’s
23   “impairment(s), and any related symptoms, such as pain, [that] may cause physical and
24   mental limitations that affect what [the claimant] can do in a work setting.”
25   Id. § 404.1545(a)(1). A claimant’s RFC is the most the claimant can still do despite the
26   effects of all the claimant’s medically determinable impairments, including those that are
27   not severe. Id. § 404.1545(a)(1–2).
28          At step four, the ALJ determines whether, despite his impairments, the claimant can


                                                  -4-
 1   still perform “past relevant work.” Id. § 404.1520(a)(4)(iv). To do this, the ALJ compares
 2   the claimant’s residual function capacity with the physical and mental demands of the
 3   claimant’s past relevant work.” Id. § 404.1520(f). If the claimant can still perform his past
 4   relevant work, the ALJ will find that the claimant is not disabled. Id. § 1520(a)(4)(iv).
 5   Otherwise, the ALJ proceeds to the final step.
 6          At the fifth and final step, the ALJ considers whether the claimant “can make an
 7   adjustment to other work” that exists in the national economy. Id. § 404.1520(a)(4)(v). In
 8   making this determination, the ALJ considers the claimant’s RFC, age, education, and
 9   work experience. Id. § 404.1520(g)(1). If the ALJ finds that the claimant can make an
10   adjustment to other work, then the claimant is not disabled. Id. § 404.1520(a)(4)(v).
11   However, if the ALJ finds that the claimant cannot make an adjustment to other work, then
12   the claimant is disabled. Id.
13          In evaluating the claimant’s disability under this five-step process, the ALJ must
14   consider all evidence in the case record. Id. § 404.1520(a)(3). This includes medical
15   opinions, records, self-reported symptoms, and third-party reporting. See id. §§ 404.1527;
16   404.1529.
17          C.     The ALJ’s Evaluation under the Five Step Process
18          At step one of the sequential evaluation process, the ALJ found that Plaintiff had
19   not engaged in substantial gainful activity since June 1, 2014, the amended alleged onset
20   date. (Doc. 8-3 at 21). In step two, the ALJ ascertained that Plaintiff had the following
21   severe impairments: “degenerative disc disease of the cervical and lumbar spine, obesity,
22   anxiety disorder, and post-traumatic stress disorder.” (Id.). Under the third step, the ALJ
23   determined that Plaintiff did not have an impairment or combination of impairments that
24   meets or medically equals the severity of the impairments listed in the Social Security
25   Regulations. (Id. at 22).
26          Before moving on to step four, the ALJ conducted an RFC determination after
27   consideration of the entire record. (Id. at 23). The ALJ found that Plaintiff had “the residual
28   functional capacity to perform light work as defined in 20 CFR 404.1567(b) except he is


                                                  -5-
 1   able to perform unskilled work requiring no more than occasional interaction with
 2   coworkers and supervisors.” (Id.).
 3             At step four, the ALJ found that Plaintiff is unable to perform his past relevant work
 4   as a nurse or communications director. (Id. at 29). Finally, the ALJ concluded at step five
 5   that based on Plaintiff’s RFC, age, education, and work experience, Plaintiff could perform
 6   a significant number of jobs existing in the national economy. (Id. at 30). Consequently,
 7   the ALJ concluded that Plaintiff had not been under a disability under the Social Security
 8   Act from June 1, 2014 through September 27, 2017—the date of the ALJ’s decision. (Id.
 9   at 31).
10   III.      ANALYSIS
11             Plaintiff asserts that the ALJ’s denial of his application for Social Security benefits
12   was not supported by substantial evidence and rests upon an error of law. (Docs. 1 at 2; 9
13   at 8, 13, 20). Specifically, Plaintiff argues that the Court should reverse and remand the
14   final decision of the Agency because the ALJ failed to articulate legally sufficient reasons
15   for rejecting medical opinions from Plaintiff’s treating physicians, (Doc. 9 at 8), and
16   Plaintiff’s subjective symptom testimony, (id. at 13). Plaintiff also claims the ALJ’s
17   determination that Plaintiff could perform the identified occupations at step five of the
18   disability analysis is not supported by substantial evidence. (Id. at 20). However, for the
19   reasons set forth below, the final decision of the Commissioner is affirmed.
20             A.     Whether the ALJ Properly Evaluated the Opinions of Plaintiff’s
21                    Treating Physicians
22             Plaintiff argues that the ALJ failed to articulate specific and legitimate reasons for
23   rejecting the opinions of Dr. Pulido, Dr. Williams, Dr. Delucia, Dr. Moshkovski and, Dr.
24   Castillo—five of Plaintiff’s treating physicians. (Doc. 9 at 8).
25             In social security cases, there are three types of medical opinions: “those from
26   treating physicians, examining physicians, and non-examining physicians.” Valentine v.
27   Comm’r, 574 F.3d 685, 692 (9th Cir. 2009) (citation omitted). “The medical opinion of a
28   claimant’s treating physician is given ‘controlling weight’ so long as it ‘is well-supported


                                                    -6-
 1   by medically acceptable clinical and laboratory diagnostic techniques and is not
 2   inconsistent with the other substantial evidence in [the claimant’s] case record.’” Trevizo
 3   v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)). ALJs
 4   generally give more weight to medical opinions from treating physicians “since these
 5   sources are likely to be the medical professionals most able to provide a detailed,
 6   longitudinal picture of [the claimant’s] medical impairment(s) and may bring a unique
 7   perspective to the medical evidence that cannot be obtained from the objective medical
 8   findings alone or from reports of individual examinations . . . .” 20 C.F.R.
 9   §§ 404.1527(c)(2), 416.927(c)(2). Thus, the opinion of a treating source is generally given
10   more weight than the opinion of a doctor who does not treat the claimant. Lester v. Chater,
11   81 F.3d 821, 830 (9th Cir. 1995) (citing Winans v. Bowen, 853 F.2d 643, 647 (9th Cir.
12   1987)).
13          Should the ALJ decide not to give the treating physician’s medical opinion
14   controlling weight, the ALJ must weigh it according to factors such as the nature, extent,
15   and length of the physician-patient relationship, the frequency of evaluations, whether the
16   physician’s opinion is supported by and consistent with the record, and the specialization
17   of the physician. Trevizo, 871 F.3d at 676; see 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).
18   Although a “treating physician’s opinion is entitled to ‘substantial weight,’” Bray, 554 F.3d
19   at 1228 (citation omitted), it is “not binding on an ALJ with respect to the existence of an
20   impairment or the ultimate determination of disability.” Batson, 359 F.3d at 1195. Rather,
21   an ALJ may reject the uncontradicted opinion of a treating physician by stating “clear and
22   convincing reasons that are supported by substantial evidence.” Ryan v. Comm’r of Soc.
23   Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citation omitted). “If a treating or examining
24   doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by
25   providing specific and legitimate reasons that are supported by substantial evidence.” Id.
26   (citation omitted). Nevertheless, “[t]he ALJ need not accept the opinion of any physician,
27   including a treating physician, if that opinion is brief, conclusory, and inadequately
28   supported by clinical findings.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).


                                                 -7-
 1   “The ALJ can meet this burden by setting out a detailed and thorough summary of the facts
 2   and conflicting clinical evidence, stating his interpretation thereof, and making findings.”
 3   Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (quoting Cotton v. Bowen, 799
 4   F.2d 1403, 1408 (9th Cir. 1986)).
 5          Treating physicians may also offer an opinion on the ultimate issue of disability, but
 6   as such it is not a “medical opinion.” 20 C.F.R. §§ 404.1527(d)(1) (“ultimate issue”
 7   opinions include those that a claimant is “ ‘disabled’ or ‘unable to work’ ”), 416.927(d)(1)
 8   (same); Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (“[i]n disability benefits cases
 9   such as this, physicians may render medical, clinical opinions, or they may render opinions
10   on the ultimate issue of disability—the claimant’s ability to perform work”). Therefore, a
11   treating physician’s statement on the ultimate issue of disability, an issue reserved to the
12   Commissioner, is not binding on the ALJ or entitled to special weight. Id.;
13   §§ 404.1527(d)(3) (the Commissioner is not required to give “any special significance” to
14   opinions on the ultimate issue of disability), 416.927(d)(3) (same); McLeod v. Astrue, 640
15   F.3d 881, 885 (9th Cir. 2011) (“[t]he law reserves the disability determination to the
16   Commissioner”).
17          As will be explained below, all five of the treating physicians’ opinions that Plaintiff
18   argues the ALJ erred in evaluating are contradicted by another doctor’s opinion.
19   Accordingly, the Court will evaluate whether the ALJ articulated specific and legitimate
20   reasons supported by substantial evidence for rejecting each of those opinions. See Ryan,
21   528 F.3d at 1198.
22                   1.   Dr. Pulido’s Opinion
23          In the present case, the ALJ assigned very little weight to the opinion provided by
24   Dr. Pulido, one of Plaintiff’s treating physicians. (Doc. 8-3 at 28). Although Plaintiff argues
25   that the ALJ erred by failing to articulate a legally sufficient reason for doing so, (Doc. 9
26   at 8, 10), the Court finds that the ALJ provided a “specific and legitimate reason” supported
27   by “substantial evidence” for assigning little weight to Dr. Pulido’s opinion. See Ryan, 528
28   F.3d at 1198.


                                                  -8-
 1          On April 18, 2014, Dr. Pulido opined that the claimant was unable to be employed
 2   “based on his social impairment causing him difficulties maintaining interpersonal
 3   relationships, regulating his mood, making judgments and adjusting to stressful
 4   circumstances such as work or work-like environments.” (Doc. 8-8 at 54). This opinion
 5   differs from the opinion of Dr. Castillo, who stated that Plaintiff was seriously limited but
 6   not precluded from working in coordination with others, completing a normal workweek,
 7   getting along with coworkers and dealing with normal stress. (Doc. 8-18 at 120–125).
 8          The ALJ gave Dr. Pulido’s opinion very little weight because it was “inconsistent
 9   with the objective medical record as a whole” and because Dr. Pulido “failed to set forth
10   details in her report of the objective medical evidence she relied upon in rendering her
11   opinions.” (Doc. 8-3 at 27–28).
12          Inconsistency between a physician’s opinion and objective medical findings
13   constitutes a “specific and legitimate reason” for rejecting the contradicted opinion of a
14   treating physician. See Valentine v. Comm’r, 574 F.3d 685, 692–93 (9th Cir. 2009);
15   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (holding that the ALJ’s rejection
16   of a treating physician’s opinion because the medical records were inconsistent with the
17   limitations set forth in that physician’s opinion constituted a “specific and legitimate
18   reason” for discrediting that opinion); 20 C.F.R. § 404.1527(c)(4) (“Generally, the more
19   consistent a medical opinion is with the record as a whole, the more weight [the ALJ] will
20   give to that medical opinion.”); SSR 06-03P, 2006 WL 2329939, at *4 (Aug. 9, 2006).
21          The ALJ detailed the medical evidence and clinical findings from 2014 through the
22   date of the hearing and then evaluated medical opinions based on whether they were
23   consistent with the medical record. (Doc. 8-3 at 23–29). In his decision, the ALJ described
24   the medical evidence and determined that the medical record did not support the social
25   limitations identified by Dr. Pulido. (Id.).
26          For example, although Plaintiff alleged disability because of an anxiety disorder and
27   post-traumatic stress disorder, the ALJ noted that at the hearing Plaintiff stated he was able
28   to attend church and socialize in a normal manner. (Id. at 24–25). Furthermore, the ALJ


                                                    -9-
 1   noted that mental status examinations showed Plaintiff was alert, oriented, polite, and
 2   cooperative. (Id. at 25). The examinations also showed that Plaintiff’s mood was good, his
 3   speech regular, his concentration intact, and his thought processes clear. (Id.). The ALJ
 4   also noted that in December 2015, Plaintiff reported he was doing well and had improved
 5   relationship satisfaction. (Id. at 26). These findings are inconsistent with Dr. Pulido’s
 6   opinion that Plaintiff could not be employed due to his social impairments and instead
 7   indicate that “he is not as limited as she opined.” (Id. at 28). Thus, the ALJ afforded her
 8   opinion very little weight. (Id.).
 9          The ALJ also afforded very little weight to Dr. Pulido’s opinion because “she failed
10   to set forth details in her report of the objective medical evidence that she relied upon in
11   rendering her opinions.” (Doc. 8-3 at 27). “[A]n ALJ need not accept a treating physician’s
12   opinion that is conclusory and brief and unsupported by clinical findings.” Tonapetyan v.
13   Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (citing Matney, 981 F.2d at 1019). Dr. Pulido’s
14   written letter was sent to document that Plaintiff participated in a residential recovery
15   program and is not a medical source evaluation. (Doc. 8-8 at 54). Dr. Pulido’s statement is
16   merely five sentences long, does not cite any records, and remarks that Plaintiff “is unable
17   to be employed based on his social impairment.” (Id.). Dr. Pulido’s letter fails to specify
18   what Plaintiff’s social impairment is or what Plaintiff is able or unable to do, and the
19   ultimate determination of disability is “an issue reserved to the Commissioner.” SSR 96-
20   8P, 1996 WL 374184, at *7 n. 8 (July 2, 1996). Therefore, the ALJ properly noted that Dr.
21   Pulido “failed to set forth details in her report of the objective medical evidence she relied
22   upon in rendering her opinion.” (Doc. 8-3 at 27). Accordingly, the Court finds that the ALJ
23   articulated specific and legitimate reasons based on substantial evidence for assigning very
24   little weight to the opinion of Dr. Pulido.
25                 2.      Dr. Williams’ Opinion
26          The ALJ also assigned very little weight to the opinion provided by Dr. Williams.
27   (Doc. 8-3 at 27–28). Although Plaintiff argues that the ALJ erred by failing to articulate a
28   legally sufficient reason for doing so, (Doc. 9 at 8, 10), the Court finds that the ALJ


                                                   - 10 -
 1   provided a “specific and legitimate reason” supported by “substantial evidence” for
 2   assigning little weight to Dr. Williams’ opinion. See Ryan, 528 F.3d at 1198.
 3          On September 24, 2015, Dr. Williams opined that Plaintiff was precluded from
 4   seeking, attaining and maintaining employment because of his PTSD symptoms including
 5   nightmares, irritability, poor sleep, emotional numbing, depressed and anxious mood
 6   states, and hypervigilance. (Doc. 8-16 at 96). The ALJ afforded this opinion very little
 7   weight for the same reasons as Dr. Pulido’s, namely that it is inconsistent with the objective
 8   medical record and unsupported by detailed findings. (Doc. 8-3 at 27–28). Dr. Williams’
 9   opinion also differs from Dr. Castillo’s opinion that Plaintiff was not precluded from
10   completing a normal workday and workweek, performing at a consistent pace, and dealing
11   with normal stress. (Doc. 8-18 at 120–125).
12          Prior to discussing Dr. Williams’ opinion, the ALJ noted the mental status
13   examinations of Plaintiff show that his affect was full, that he was pleasant, and had calm
14   and cooperative behavior. (Doc. 8-3 at 25). Further, the examinations showed Plaintiff did
15   not have any psychosis or manic symptoms and that his thought processes were coherent,
16   logical and goal directed. (Id.). The ALJ also noted that Plaintiff testified his health
17   impairments were exacerbated by his past use of alcohol. (Id. at 26). The ALJ found that
18   the medical evidence indicated that Plaintiff’s mental health impairments were not as
19   severe as he alleged. (Id.). After detailing this evidence and reaching his conclusion, the
20   ALJ found that the opinion of Dr. Williams, that Plaintiff was precluded from working,
21   was not consistent with the objective medical record as a whole. (Id. at 28).
22          Additionally, the ALJ noted that Dr. Williams’ opinion is unsupported by any
23   detailed findings. (Id.). Dr. Williams’ opinion is only five sentences long and does not cite
24   any records and merely determines that Plaintiff is precluded from seeking, attaining and
25   maintaining employment, “an issue reserved to the Commissioner.” (Doc. 8-16 at 96); SSR
26   96-8p at *7 n. 8. Accordingly, the Court finds that the ALJ articulated specific and
27   legitimate reasons based on substantial evidence for assigning very little weight to the
28   opinion of Dr. Williams.


                                                 - 11 -
 1                 3.     Dr. Delucia’s Opinion
 2          The ALJ assigned partial weight to the opinion provided by Dr. Delucia. (Doc. 8-3
 3   at 27). Although Plaintiff argues that the ALJ erred by failing to articulate a legally
 4   sufficient reason for doing so, (Doc. 9 at 8, 10), the Court finds that the ALJ provided a
 5   “specific and legitimate reason” supported by “substantial evidence” for assigning partial
 6   weight to Dr. Delucia’s opinion. See Ryan, 528 F.3d at 1198.
 7          On March 30, 2017, Dr. Delucia completed a medical source statement in which he
 8   opined that Plaintiff could walk for a few minutes at a time, could sit for one hour at a time
 9   and could stand for two hours at a time. (Doc. 8-18 at 112–115). Dr. Delucia also opined
10   that Plaintiff could sit, stand and/or walk for at least six hours in an eight-hour workday,
11   that Plaintiff would need four unscheduled breaks a day for ten minutes at a time and that
12   Plaintiff would be off task fifteen percent of the workday and would miss about a day of
13   work per month. (Id.). Dr. Delucia’s opinion differs from the opinions provided by state
14   agency consultants Dr. Karelitz and Dr. Cureg, who opined that Plaintiff’s physical
15   impairments were non-severe. (Doc. 8-4 at 9, 18, 30).
16          The ALJ stated that he was assigning partial weight to Dr. Delucia’s opinion
17   because, although it was “mostly consistent with the objective medical evidence as a
18   whole,” the objective physical examinations and imaging of Plaintiff “indicated that he was
19   not as limited as [Dr. Delucia] opined.” (Doc. 8-3 at 27). The ALJ also noted that Dr.
20   Delucia indicated he only treated Plaintiff once a year. (Id.).
21          The ALJ is required to consider the length of the treatment relationship between the
22   physician and the claimant in determining how much weight to afford the treating
23   physician’s medical opinion. See Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014).
24   Accordingly, the ALJ properly noted that Dr. Delucia indicated that he only treated
25   Plaintiff once a year as a reason for affording the opinion only partial weight. (Doc. 8-3 at
26   27); (See Doc. 18-8 at 62).
27          The ALJ also detailed the medical evidence as it pertained to Plaintiff’s physical
28   impairments and then evaluated Dr. Delucia’s opinion based on whether it was consistent


                                                 - 12 -
 1   with that evidence. (Doc. 8-3 at 24–27). The ALJ noted that Plaintiff indicated he could
 2   walk up to two miles before needing a break. (Id. at 24). The ALJ also noted that in January
 3   2017, an examination showed Plaintiff had some reduced range of motion in his cervical
 4   spine but it was non-tender and no muscle spasm was noted. (Id.). The ALJ further noted
 5   that Plaintiff had full range of motion in all planes and had 5/5 motor strength in his upper
 6   and lower extremities. (Id.). Imaging of Plaintiff’s lumbar spine and cervical spine revealed
 7   only mild to moderate degenerative changes and the X-rays of Plaintiff’s shoulder were
 8   essentially normal. (Id.). These findings do not fully support the limitations identified by
 9   Dr. Delucia. Accordingly, the Court finds that the ALJ gave specific and legitimate reasons
10   based on substantial evidence for assigning Dr. Delucia’s opinion partial weight.
11                 4.     Dr. Moshkovski’s Opinion
12          The ALJ assigned little weight to the opinion of Dr. Moshkovski. (Doc. 8-3 at 26).
13   Although Plaintiff argues that the ALJ erred by failing to articulate a legally sufficient
14   rationale for doing so, (Doc. 9 at 8, 10), the Court finds that the ALJ provided a “specific
15   and legitimate reason” supported by “substantial evidence” for assigning little weight to
16   Dr. Moshkovski’s opinion. See Ryan, 528 F.3d at 1198
17          On April 4, 2017, Dr. Moshkovski completed a medical source statement in which
18   she opined that Plaintiff could rarely lift and carry ten pounds, and that Plaintiff has
19   significant limitations with reaching, handling and fingering. Dr. Moshkovski also opined
20   that Plaintiff only could stand for an hour at a time, and sit for 20 minutes at a time. (Doc.
21   8-18 at 116–119). The ALJ assigned little weight to the opinions of Dr. Moshkovski “as
22   they are inconsistent with the objective medical record as a whole” and “specifically the
23   objective physical examinations and imaging” (Doc. 8-3 at 26). Dr. Moshkovski’s opinion
24   also differs from the opinions provided by state agency consultants Dr. Karelitz and Dr.
25   Cureg, who opined that Plaintiff’s physical impairments were non-severe. (Doc. 8-4 at 9,
26   18, 30).
27          As noted above, the ALJ explained that imaging of the Plaintiff’s lumbar and
28   cervical spine revealed only mild to moderate degenerative changes and the imaging of his


                                                 - 13 -
 1   left shoulder was essentially normal. (Doc. 8-3 at 26). Plaintiff reportedly had 5/5 motor
 2   strength in upper and lower extremities and had full range of motion in all planes. (Id. at
 3   24). Plaintiff also did not have any tenderness to palpation of his spine. (Id.). These findings
 4   are inconsistent with the significant limitations identified by Dr. Moshkovski.
 5   Furthermore, at the hearing Plaintiff stated he could lift between 50 and 100 pounds. (Id.
 6   at 26). This evidence is inconsistent with Dr. Moshkovski’s opinion that Plaintiff could
 7   rarely lift and carry ten pounds. The ALJ also noted that Dr. Moshkovski indicated that she
 8   had only seen the claimant twice before rendering her opinion. (Id.); (See Doc. 9 at 11);
 9   (Doc. 8-18 at 116). Furthermore, Dr. Moshkovski’s opinion on the severity of Plaintiff’s
10   limitations differs from Dr. Delucia’s opinion. (Doc. 8-18 at 116–119); c.f. (Doc. 8-18 at
11   112–115). Accordingly, the Court finds that the ALJ articulated specific and legitimate
12   reasons supported by substantial evidence for assigning Dr. Moshkovski’s opinion little
13   weight.
14                 5.      Dr. Castillo’s Opinion
15          The ALJ assigned very little weight to the opinion of Dr. Castillo. (Doc. 8-3 at 26–
16   27). Although Plaintiff argues that the ALJ erred by failing to articulate a legally sufficient
17   rationale for doing so, (Doc. 9 at 8, 10), the Court finds that the ALJ provided a “specific
18   and legitimate reason” supported by “substantial evidence” for assigning little weight to
19   Dr. Castillo’s opinion. See Ryan, 528 F.3d at 1198
20          On April 4, 2017 Dr. Castillo submitted a medical source statement stating that
21   Plaintiff was seriously limited but not precluded from remembering work-like procedures,
22   working in coordination with others, understanding and remembering detailed instructions,
23   dealing with stress, and maintaining socially appropriate behavior. (Doc. 8-18 at 120–125).
24   Dr. Castillo further opined that Plaintiff was limited in is ability to adhere to basic standards
25   of neatness and cleanliness. (Doc. 8-18 at 123). This differs from the opinions of state
26   agency consultants Dr. Kotler and Dr. Schumacher, who opined that Plaintiff was able to
27   sustain adequate attention and concentration to complete simple and some detailed tasks in
28   a work setting and that Plaintiff was not significantly limited in his ability to get along with


                                                  - 14 -
 1   coworkers or adhere to basic standards of neatness and cleanliness. (See Doc. 8-4 at 14–
 2   15, 34–36).
 3          The ALJ gave very little weight to the opinion of Dr. Castillo because it was
 4   “inconsistent with the medical records as a whole,” specifically Plaintiff’s mental status
 5   examinations, and because “Dr. Castillo did not support his opinions with any details or
 6   indicated the objective medical evidence he relied upon in rendering his opinions.” (Doc.
 7   8-3 at 27). In evaluating the medical evidence, the ALJ noted that Plaintiff’s grooming was
 8   within normal limits and, in fact, Plaintiff reportedly had good hygiene and grooming. (Id.
 9   at 25). This evidence is inconsistent with Dr. Castillo’s opinion that Plaintiff was limited
10   in his ability to adhere to basic standards of neatness and cleanliness. The ALJ also noted
11   that Plaintiff’s thought processes were found to be organized, linear, coherent, logical and
12   goal-directed and his concentration was noted to be intact. (Id. at 25). Mental status
13   examinations also showed that Plaintiff had good recall of recent and distant past events.
14   (Id.). This evidence is inconsistent with the memory limitations identified by Dr. Castillo.
15          Further, much of Dr. Castillo’s opinion is in the form of a checklist and thus the
16   ALJ found that it did not provide “any details or indicated the objective medical evidence
17   he relied upon in rendering his opinions.” (Doc. 8-3 at 27). Conclusory opinions “in the
18   form of a check-list” lack “substantive medical findings” and, as a result, do not provide
19   objective medical evidence to support the treating physician’s conclusion. See Batson, 359
20   F.3d at 1195 (finding the ALJ properly gave minimal weight to treating physician’s opinion
21   partly because it was unsupported by objective medical evidence). Accordingly, the Court
22   finds that the ALJ articulated specific and legitimate reasons supported by substantial
23   evidence for assigning Dr. Castillo’s opinion little weight.
24          Because the ALJ articulated specific and legitimate reasons for not giving the
25   opinions of the five physicians controlling weight, the Court finds that that the ALJ did not
26   err is his evaluation of the medical opinion evidence.
27
28


                                                - 15 -
 1          B.     Whether the ALJ Properly Evaluated Plaintiff’s Subjective Symptom
 2                 Testimony
 3          Plaintiff also argues that the ALJ erred by failing to articulate clear and convincing
 4   reasons for rejecting Plaintiff’s subjective symptom testimony. (Doc. 9 at 13). Plaintiff
 5   specifically argues that the ALJ erred by solely rejecting Plaintiff’s testimony due to
 6   inconsistency with objective medical evidence. (Doc. 9 at 18).
 7          An ALJ must engage in a two-step analysis to determine whether a claimant’s
 8   testimony regarding subjective pain or symptoms is credible. Garrison v. Colvin, 759 F.3d,
 9   995, 1014 (9th Cir. 2014). “First, the ALJ must determine whether the claimant has
10   presented objective medical evidence of an underlying impairment ‘which could
11   reasonably be expected to produce the pain or other symptoms alleged.’” Id. (quoting
12   Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir. 2007)). At this step, a claimant is
13   not required to show “that [his] impairment could reasonably be expected to cause the
14   severity of the symptom [he] has alleged; [he] need only show that it could reasonably have
15   caused some degree of the symptom.” Id. (quoting Smolen v. Chater, 80 F.3d 1273, 1282
16   (9th Cir. 1996)). Additionally, a claimant is not required to produce “objective medical
17   evidence of the pain or fatigue itself, or the severity thereof.” Id.
18          Second, if the claimant satisfies the first step of the analysis, then “the ALJ can
19   reject the claimant’s testimony about the severity of her symptoms only by offering
20   specific, clear and convincing reasons for doing so.” Id. at 1014–15 (quoting Smolen, 80
21   F.3d at 1281). “Unless an ALJ makes a finding of malingering based on affirmative
22   evidence thereof, [the ALJ] may only find an applicant not credible by making specific
23   findings as to credibility and stating clear and convincing reasons for each.” Robbins, 466
24   F.3d at 883; see Lingenfelter, 504 F.3d at 1036. The ALJ may not fulfill this requirement
25   by making general findings; “rather, the ALJ must identify what testimony is not credible
26   and what evidence undermines the claimant’s complaints.” Lester, 81 F.3d at 834. “The
27   clear and convincing standard is the most demanding requirement in Social Security cases.”
28   Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920, 925 (9th Cir. 2002).


                                                  - 16 -
 1          In assessing a claimant’s credibility, an ALJ may consider a range of factors,
 2   including: “(1) ordinary techniques of credibility evaluation, such as the claimant’s
 3   reputation for lying, prior inconsistent statements concerning the symptoms, and other
 4   testimony by the claimant that appears less than candid; (2) unexplained or inadequately
 5   explained failure to seek treatment or to follow a prescribed course of treatment; and (3)
 6   the claimant’s daily activities.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014)
 7   (quoting Smolen, 80 F.3d at 1284). Other factors that an ALJ may consider when
 8   determining the credibility of a claimant’s symptoms include: the location, duration,
 9   frequency, and intensity of other symptoms; factors that precipitate and aggravate the
10   symptoms; medications taken and treatments received for symptom relief; any other
11   measures for symptom relief; and any other factors concerning the individual’s functional
12   limitations and restrictions due to pain or other symptoms. See SSR 16-3P, 2017 WL
13   5180304, at * 7–8 (Oct. 25, 2017). The ALJ may not, however, make a negative credibility
14   finding “solely because” the claimant’s symptom testimony “is not substantiated
15   affirmatively by objective medical evidence.” Robbins, 466 F.3d at 883.
16          The ALJ found that Plaintiff’s medically determinable impairments could
17   reasonably be expected to cause the alleged symptoms. (Doc. 8-3 at 25). The ALJ found,
18   however, that the “intensity, persistence and limiting effects of those symptoms are not
19   entirely consistent with the medical evidence and other evidence in the records,”
20   specifically Plaintiff’s activities of daily living, objective physical examinations and
21   mental status examinations. (Id. at 25–26).
22                 1.     Daily Activities
23          The Ninth Circuit has repeatedly held it is appropriate to consider a claimant’s daily
24   activities as a factor in assessing a claimant’s subjective symptom testimony. See Revels,
25   874 F.3d at 667–68; see also SSR 16-3P at *7–8. While the Social Security Act “does not
26   require that claimants be utterly incapacitated to be eligible for benefits,” Smolen, 80 F.3d
27   at 1284 n.7, an “ALJ may discredit a claimant’s testimony when the claimant reports
28   participation in everyday activities indicating capacities that are transferable to a work


                                                - 17 -
 1   setting.” Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012) (citation omitted).
 2   Moreover, even if the daily activities undertaken by the claimant “suggest some difficulty
 3   functioning, they may be grounds for discrediting the claimant’s testimony to the extent
 4   that they contradict claims of a totally debilitating impairment.” Id. (citing Turner v.
 5   Comm’r of Soc. Sec., 613 F.3d 1217, 1225 (9th Cir. 2010)).
 6          The ALJ contrasts Plaintiff’s statements that he is able to attend church and socialize
 7   in a normal manner with his alleged disability because of an anxiety disorder and post-
 8   traumatic stress disorder. (Doc. 8-3 at 24–25). Plaintiff also indicated in his function report,
 9   which the ALJ referenced, that he goes outside every day, shops in stores, drives a car,
10   spends time talking with others on the phone and at his house, and plays with his children
11   and dogs. (Doc. 8-7 at 26–30). Further, during the hearing in front of the ALJ, Plaintiff
12   stated that he was able to be in crowds, even though he does not like to be. (Doc. 8-3 at
13   127). The ALJ could reasonably conclude that the ability to be around and socialize with
14   others, in places such as a store or church, could transfer to a work-like environment,
15   especially a position with only occasional interaction with coworkers and supervisors and
16   no interaction with the general public. (Doc. 8-3 at 132). Therefore, the ALJ provided a
17   clear and convincing reason for discounting Plaintiff’s testimony about the severity and
18   intensity of his mental health symptoms. See Molina, 674 F.3d at 1112–13 (“The ALJ could
19   reasonably conclude that [the claimant’s] activities, including walking her two
20   grandchildren to and from school, attending church, shopping, and taking walks,
21   undermined her claims that she was incapable of being around people without suffering
22   from debilitating panic attacks.”); Lori S. v. Berryhill, No. CV-17-1267-SI, 2018 WL
23   4742511, at *5 (D. Or. Oct. 2, 2018) (finding proper the ALJ’s recitation of Plaintiff’s
24   ability to use public transportation, exercise at a community pool, shop in stores, and attend
25   church as well as bible study to support rejecting Plaintiff’s alleged cognitive and social
26   problems).
27          The ALJ also noted, with respect to Plaintiff’s claim that he is unable to work due
28   to his back pain, hip pain and tinnitus, that Plaintiff testified that he could lift between 50


                                                  - 18 -
 1   and 100 pounds, went to the gym a lot and was trying to build up musculature. (Doc. 8-3
 2   at 26). In his function report, Plaintiff reports being able to cook meals, clean, do laundry,
 3   dishes, pick up after his dog and pull weeds. (Doc. 8-7 at 27–30). Plaintiff engages in a
 4   number of daily home activities and these home activities indicate that he can move around
 5   and perform light physical tasks. The ALJ could reasonably view those skills as
 6   transferable to a work-like setting. Here, even though Plaintiff stated that he had difficulty
 7   functioning, the ALJ properly discounted the credibility of Plaintiff’s subjective symptom
 8   testimony to the extent Plaintiff’s daily activities were inconsistent with an inability to
 9   work in any capacity. See, e.g., Molina, 674 F.3d at 1113 (“[An] ALJ may discredit a
10   claimant’s testimony when the claimant reports participation in everyday activities
11   indicating capacities that are transferable to a work setting[,] [e]ven where those activities
12   suggest some difficulty functioning . . .” (citations omitted)); Curry v. Sullivan, 925 F.2d
13   1127, 1130 (9th Cir. 1990) (finding that the claimant’s ability to “take care of her personal
14   needs, prepare easy meals, do light housework and shop for some groceries ... may be seen
15   as inconsistent with the presence of a condition which would preclude all work activity”
16   (citations omitted)). Thus, the ALJ articulated a clear and convincing reason based on
17   Plaintiff’s activities for discounting Plaintiff’s subjective symptom testimony.
18                  2.        Objective Support
19          The ALJ also found that Plaintiff’s subjective symptom testimony was inconsistent
20   with objective physical examinations, imaging and Plaintiff’s history of medical treatment.
21   (Doc. 8-3 at 25). With respect to Plaintiff’s mental health symptoms, the ALJ pointed to
22   the mental status examinations, which have been discussed above, see supra Part II(a)(1,2),
23   and specifically the report by Plaintiff stating that he was doing well and had improved
24   relationship satisfaction. (Id. at 25–26). The ALJ acknowledged that Plaintiff had some
25   workplace limitations but that they were taken into account in the residual functional
26   capacity. (Id. at 26).
27          With respect to physical impairments, the ALJ noted that imaging of Plaintiff’s
28   lumbar and cervical spine revealed only mild to moderate degenerative changes and the


                                                  - 19 -
 1   imaging of his shoulder was essentially normal. (Id. at 26). There was no tenderness to
 2   palpation in his spine, deep tendon reflexes of his bilateral upper extremities were normal
 3   and his spine was non-tender and no spasm was noted. (Id. at 24). Upon reviewing the
 4   evidence, the ALJ found “the corresponding objective physical examinations of the
 5   claimant revealed primarily subjective complaint of pain weakness with only minimal
 6   objective physical findings. (Id. at 26). Therefore, the ALJ properly found evidence in the
 7   medical record that Plaintiff’s symptoms were not as limiting as he alleged.
 8                  3.     Other Factors
 9          When determining the credibility of a claimant’s symptoms an ALJ may consider
10   factors that precipitate and aggravate Plaintiff’s symptoms. See SSR 16-3P, 2017 WL
11   5180304, at *7–8. Here, the ALJ noted factors that precipitated and aggravated Plaintiff’s
12   symptoms: smoking cigarettes and past consumption of alcohol. (Doc. 8-3 at 26). The ALJ
13   noted Plaintiff smokes cigarettes despite their negative impact on his spinal impairments
14   and Plaintiff used to drink alcohol, which exacerbated his mental health impairments. (Id.).
15          An ALJ may also consider other factors in determining the credibility of a plaintiff’s
16   subjective symptom testimony. Ghanim, 763 F.3d at 1163. The ALJ noted that Plaintiff
17   claims he is only able to stand for only a few minutes at a time. (Id. at 24). This is in contrast
18   to Dr. Delucia’s opinion that he could stand for two hours at a time, (Doc. 8-18 at 113), as
19   well as Dr. Moshkovski’s opinion that he could stand for an hour at a time, (Doc. 8-18 at
20   117). In his disability application, Plaintiff stated that he has trouble lifting weight. (Doc.
21   8-3 at 24). However, at the hearing before the ALJ Plaintiff testified that he could lift
22   between 50 and 100 pounds. (Id. at 26). It is the ALJ’s duty to evaluate evidence, resolve
23   ambiguities and determine credibility. See Andrews, 53 F.3d at 1039. Here, the ALJ
24   evaluated the evidence and credibility of Plaintiff’s testimony and determined based on
25   clear and convincing evidence that Plaintiff’s symptoms were not as limiting as he alleged.
26   (Doc. 8-3 at 23–26). Thus, the ALJ did not error in rejecting Plaintiff’s subjective symptom
27   testimony.
28


                                                   - 20 -
 1          C.     Whether the ALJ Properly Found that Plaintiff Could Perform Other
 2                 Work Existing in the National Economy
 3          The Court next turns to Plaintiff’s argument that the ALJ erred at step five of the
 4   sequential evaluation by failing to resolve an alleged conflict between the vocational
 5   expert’s (“VE”) testimony and the Dictionary of Occupational Titles (“DOT”). (Doc. 9 at
 6   20). Specifically, Plaintiff claims that, according to the descriptions in the DOT, the jobs
 7   identified by the VE are incompatible with Plaintiff’s RFC, which limits him to light
 8   unskilled work requiring no more than occasional interaction with coworkers and
 9   supervisors and no interaction with the general public. (Id.).
10          “At step five of the sequential evaluation for disability, the Commissioner bears the
11   burden of proving that the SSI claimant can perform other work in the national economy,
12   given the claimant’s RFC, age, education, and work experience.” Gonzales v. Colvin, No.
13   CV-12-01068-AA, 2013 WL 3199656, at *3 (D. Or. June 19, 2013) (citations omitted).
14   When determining whether a claimant can perform other work, “the best source for how a
15   job is generally performed” in the national economy is usually the DOT. Pinto v.
16   Massanari, 249 F.3d 840, 845 (9th Cir. 2001) (citations omitted). However, “[t]he DOT is
17   not the sole source of admissible information concerning jobs.” Johnson v. Shalala, 60
18   F.3d 1428, 1435 (9th Cir. 1995) (quotation omitted). Rather, the ALJ may also rely on
19   testimony from a VE, even if the VE’s testimony on job traits varies from the DOT
20   classification. Id. However, before relying on VE testimony about the requirements of a
21   particular occupation, “the ALJ must [first] ask the VE if his or her testimony is consistent
22   with the DOT.” Wentz v. Comm’r of Soc. Sec. Admin., 401 Fed. Appx. 189, 191 (9th Cir.
23   2010) (citing Massachi v. Astrue, 486 F.3d 1149, 1152–53 (9th Cir. 2007)).
24          Not all potential conflicts between a vocational expert’s testimony and the DOT’s
25   “maximum requirements” for an occupation will be apparent or obvious and “an ALJ need
26   only follow up on those that are.” Gutierrez v. Colvin, 844 F.3d 804, 807–08 (9th Cir.
27   2016). However, if “there is an apparent unresolved conflict between VE . . . evidence and
28   the DOT, the [ALJ] must elicit a reasonable explanation for the conflict before relying on


                                                - 21 -
 1   the VE . . . evidence to support a determination or decision about whether the claimant is
 2   disabled.” SSR 00-4P, 2000 WL 1898704 (Dec. 4, 2000). Accordingly, an “ALJ may rely
 3   on expert testimony which contradicts the DOT, but only insofar as the record contains
 4   persuasive evidence to support the deviation.” Johnson, 60 F.3d at 1435. For example, a
 5   reasonable explanation for such conflict might include “[i]nformation about a particular
 6   job’s requirements or about occupations not listed in the DOT...from a VE’s...experience
 7   in job placement or career counseling.” SSR 00-4P at * 2.
 8         Here, the VE testified that Plaintiff would be able to perform jobs existing in the
 9   national economy, specifically Plaintiff could work as an office helper, assembly worker
10   or mail clerk. (Doc. 8-3 at 133). The VE stated that his testimony was consistent with the
11   DOT. (Id.). The Court does not find that there is a direct apparent conflict between the
12   DOT and the VE’s testimony. Plaintiff does not cite the DOT to show that any of the jobs
13   listed by the VE are not unskilled or require more than occasional interaction with
14   coworkers or supervisors.2 (See Doc. 9 at 20–23). Rather, in support, Plaintiff points to
15   descriptions of these jobs contained in the Occupational Information Network (“O*Net”).
16   (Id.). Plaintiff’s reliance on O*Net is misplaced and the appropriate reference is to the
17   Dictionary of Occupational Titles. See Valentin v. Berryhill, No. CV-17-944-DFM, 2018
18   WL 4300119, at *10 (D. Conn. Sept. 9, 2018) (citing Ryan v. Astrue, 650 F. Supp. 2d 207,
19   218 (N.D.N.Y. 2009)). “Even if the VE’s testimony was in conflict with O*Net, there is
20   no requirement that the VE’s testimony comply with that database,” the “VE’s testimony
21   [only] must comply with the DOT.” Ryan, 650 F. Supp. 2d at 218; See also SSR 00-4P at
22   *2 (“In making disability determinations, we rely primarily on the DOT (including its
23   companion publication, the SCO) for information about the requirements of work in the
24   national economy.”). The ALJ had no duty to take administrative notice of the O*Net
25   database and then use information from that source to compare it to the DOT or the VE’s
26   2
      The Court searched for DOT number 726.684-022, assembly worker, on Westlaw, Lexis
     Advance and O*Net and was unable to determine whether the job of an assembly worker
27   has an SVP of 2 or 3. Because the VE and ALJ listed two other occupations Plaintiff could
     perform, the Court finds that this error was harmless and would not have impacted the
28   ALJ’s determination that jobs exist in the national economy which Plaintiff could perform.
     See Molina, 674 F.3d at 1115–22 (9th Cir. 2012).

                                               - 22 -
 1   testimony. Wagner v. Berryhill, No. CV-17-5698-AS, 2018 WL 3956485, at *6 (C.D. Cal.
 2   Aug. 14, 2018) (“The ALJ had no obligation to address the VE’s testimony from other
 3   sources such as O*NET”); Vizcarra v. Berryhill, No. CV-16-01736-DFM, 2018 WL
 4   1684315, at *3 (C.D. Cal. Apr. 5, 2018). Accordingly, the ALJ did not error in relying on
 5   the VE’s testimony in determining that there existed jobs in the national economy which
 6   Plaintiff could perform.
 7   IV.    CONCLUSION
 8          For the reasons stated above,
 9          IT IS ORDERED that the final decision of the Commissioner of Social Security is
10   AFFIRMED.
11          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
12   accordingly and terminate this case.
13          Dated this 28th day of August, 2019.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              - 23 -
